Citation Nr: 0312049	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision that denied the 
veteran's claim for service connection for residuals of head 
trauma.  Following the RO's notification of that decision in 
February 2001, the veteran filed a Notice of Disagreement 
(NOD) in October 2001, and the RO issued a Statement of the 
Case (SOC) in February 2002.  The veteran filed a Substantive 
Appeal in March 2002.

In December 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (then, Board 
Member) in Washington, D.C.; the transcript of this hearing 
is of record.


REMAND

The veteran attributes his stroke in 1980 and residuals 
thereof to head injuries he sustained in service in 1956 
while playing soccer.  Unfortunately, his service medical 
records cannot be located and are presumed to have been 
destroyed in a fire in St. Louis, Missouri, in 1973.  In 
support of his claim, the veteran submitted a July 2000 
medical statement from Richard I. Stone, M.D., who opined 
that the veteran's "head trauma [stroke] may have been 
sustained while playing soccer for the army."

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), which includes enhanced duties 
to notify and assist a claimant, was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  A 
review of the record reveals that there is no correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board emphasizes that action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In light of the evidence in this case, particularly as 
outlined above, suggesting that the veteran sustained 
injuries to his head while playing soccer in service, as well 
as a medical opinion tentatively relating such injuries to 
the veteran's post-service head trauma (stroke), additional 
development also is warranted.  Pursuant to 38 U.S.C.A. 
§ 5103A(a), VA must assist a claimant in obtaining evidence 
necessary to substantive the claimant's claim for a benefit 
under a law administered by the Secretary.  Such assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Accordingly, it is imperative that the veteran 
be afforded an appropriate VA examination to determine the 
nature, extent and etiology of his claimed head trauma 
residuals.  

Also, the veteran has noted in numerous statements as well as 
his hearing testimony that he was awarded disability benefits 
from the Social Security Administration for his head trauma 
residuals.  Accordingly, the RO must undertake reasonable 
efforts to obtain these records, prior to arranging for the 
veteran to undergo VA examination.  See 38 U.S.C.A. 
§ 5103A(b)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 369-
372 (1992).  In addition, any other pertinent medical records 
that may exist and not yet associated with the claims file 
should be obtained.  38 U.S.C.A. § 5103A(b).

Also, in May 2003, the veteran submitted additional evidence 
by way of written argument to the Board which the RO has not 
yet reviewed, and which the veteran had not waived RO 
jurisdiction of.  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1995)), the RO should review this evidence in the 
first instance.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2002).  .

2.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (as well as any 
evidence that has been requested but not 
yet obtained) and specific notice as to 
the type of evidence necessary to 
substantiate this claim.  

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any additional 
pertinent evidence not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.    

3.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of the claimed residuals of head trauma.  
The entire claims file, to include a 
complete copy of this REMAND must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should reflect consideration 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests should be conducted and all 
clinical findings should be reported in 
detail.  

The physician is requested to offer an 
opinion as the etiology of any present 
brain trauma found, i.e., whether it is 
as least as likely as not that any head 
trauma disability is the result of injury 
or disease incurred or aggravated during 
active military service, to include his 
purported head injuries while playing 
soccer.  All examination findings, along 
with the complete rationale for the 
opinion expressed (to include, as 
appropriate citation to specific evidence 
of record) should be set forth in a 
typewritten (printed) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the appellant and his representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




